DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the fuel cell" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the fuel cell” will be interpreted as “a fuel cell”.  Further, claims 2-10 are rejected since they depend from claim 1.

Allowable Subject Matter
Claims 1-10 would be allowed if above rejection under 35 USC 112(b) were overcome.

The following is a statement of reasons for the indication of allowable subject matter:  Wood (US 2006/0014059) is considered to be the prior art reference of record closest to the limitations of instant independent claim 1.
Wood discloses in Figs 1-5, a method (Abstract) comprising: passing ambient air via an ambient air path (ref 34) past a cathode side ([0027]) of a fuel cell (ref 30) to a water exchanger (ref 42); picking up water ([0028]) from the cathode side ([0027]) of the fuel cell (ref 30) and exhausting air and nitrogen to ambient; passing hydrogen via a recirculating hydrogen path (ref 32, Fig 4) past an anode side ([0027]) the fuel cell (ref 30) to the water exchanger (ref 42), where the water exchanger (ref 42) transfers water from the ambient air path comprising a cathode stream ([0027]) to the recirculating hydrogen path (ref 32, Fig 4) comprising an anode stream ([0027]); passing the water to a hydrogen generator (ref 38) to add hydrogen to the recirculating hydrogen path (ref 32, Fig 4); and passing the hydrogen via fan (ref 36, [0023]) in the recirculating hydrogen path (ref 32, Fig 4) past the anode side ([0027]) of the fuel cell (ref 30), the fan (ref 36, [0023]) disposed in the recirculating hydrogen path (ref 32, Fig 4).
Wood does not explicitly disclose the hydrogen generator directly connected to the water exchanger and the fan disposed in the recirculating hydrogen path after the hydrogen generator and before the fuel cell.  These limitations are similar to those in the parent application, 15/466,644, which were found allowable after an extensive search of the prior art.  A further search of the prior art did not reveal any additional references that alleviate the deficiencies of the prior art applied in the ‘644 application.  As such this claim would be found allowable if the rejection under 35 USC 112(b) was overcome.

Additionally, further references are pertinent to the instant claims include:

Fabis et al. (US 2004/0013913) discloses in Figs 1-4, a fuel cell system (ref 30) including a fuel cell (ref 32) which has a temperature sensor (refs 38, 39) for detecting a temperature thereof and a fan ([0023], ref 33) which is in communication with the temperature sensors (refs 38, 39) via a controller (ref 37).  The controller (ref 37) sets a speed of the fan ([0023], ref 33) to adjust/set the fuel cell (ref 32) at a desired temperature ([0014], [0024]).

Kani et al. (US 2012/0040256) discloses in Figs 1-11, a fuel cell system (ref 400) including a fuel cell (ref 37) supplied with hydrogen via a hydrogen generating unit (ref 31).  The hydrogen generating unit is supplied with gas via a blower ([0134], ref 56) and has a temperature sensor thereon (ref 59, Fig 9).  The system (ref 400) includes recycling of hydrogen fuel gas ([0143]) therein.  The system (ref 400) includes a controller (ref 80) which reads input from the temperature detector (ref 59) and thereby adjusts operation ([0134]-[0137], [0141], [0151], [0156]) of the hydrogen generating unit (ref 31) including the recycling of hydrogen gas ([0143]).

Ishigaki et al. (US 2007/0298298) discloses in Figs 1-19, a fuel cell system (ref 1) including a fuel cell stack (ref 2) including an ambient air water heat exchanger (ref 21, [0128]) with fan (ref 26) and temperature sensor (ref 61) coupled thereto (Fig 3, [0128]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725